                         Case 2:12-cv-01699-KJM-EFB Document 218 Filed 06/14/19 Page 1 of 2

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         MICHAEL Q. EAGAN, Jr., Bar No. 275823
                     5    michael.eagan@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION

                     9
                    10                             UNITED STATES DISTRICT COURT

                    11                           EASTERN DISTRICT OF CALIFORNIA

                    12

                    13   UNITED STATES OF AMERICA, and the            Case No. 2:12-cv-01699-KJM-EFB
                         STATES OF CALIFORNIA, et al., ex rel.
                    14   LOYD F. SCHMUCKLEY, JR.,                     DECLARATION OF BENJAMIN P.
                                                                      SMITH IN SUPPORT OF DEFENDANT
                    15                      Plaintiffs,               RITE AID CORPORATION’S
                                                                      OPPOSITION TO PLAINTIFF’S MOTION
                    16                vs.                             TO EXCLUDE PORTIONS OF EXPERT
                                                                      REPORT AND TESTIMONY OF EXPERT
                    17   RITE AID CORPORATION,                        ROY EPSTEIN, PH.D.

                    18                      Defendant.                Date:            June 28, 2019

                    19   STATE OF CALIFORNIA, ex rel. LOYD            Time:            10:00 a.m.
                         F. SCHMUCKLEY, JR.,
                    20                                                Dept.:           Courtroom 3
                                            Plaintiffs,
                    21
                                      vs.
                    22
                         RITE AID CORPORATION,
                    23
                                            Defendant.
                    24

                    25

                    26

                    27

                    28                                                          SMITH DECL. ISO DEF.’S OPP. TO MTN. TO
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW
                                                                                    AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                         Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 218 Filed 06/14/19 Page 2 of 2

                     1                            DECLARATION OF BENJAMIN P. SMITH

                     2          I, Benjamin P. Smith, declare as follows:

                     3          1.      I am a partner at the law firm of Morgan, Lewis & Bockius LLP, counsel for

                     4   Defendant Rite Aid Corporation (“Rite Aid” or “Defendant”). I am licensed to practice law in all

                     5   courts in the State of California. I submit this declaration in support of DEFENDANT RITE AID

                     6   CORPORATION’S OPPOSITION TO PLAINTIFF’S MOTION TO EXCLUDE PORTIONS OF

                     7   EXPERT REPORT AND TESTIMONY OF EXPERT ROY EPSTEIN, PH.D. (“Opposition”).

                     8          2.      Attached hereto as Exhibit 1 are true and correct copies of relevant excerpts from

                     9   the deposition transcript of Dr. Roy J. Epstein, Ph.D taken in this matter on April 10, 2019.
                    10          I declare under penalty of perjury under the laws of the State of California and the United

                    11   States of America that the foregoing is true and correct. Executed this 14th day of June, 2019 at

                    12   San Francisco, California.

                    13                                                           /s/ Benjamin P. Smith
                                                                                Benjamin P. Smith
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                                 SMITH DECL. ISO DEF.’S OPP. TO MTN. TO
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW
                                                                         1                 AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                Case No. 2:12-cv-01699-KJM-EFB
